Citation Nr: 1620826	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-33 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to July 7, 2009 for the grant of service connection for a right shoulder disability.

2.  Entitlement to an effective date prior to July 7, 2009 for the grant of service connection for a left shoulder disability.

3.  Entitlement to an effective date prior to July 7, 2009 for the grant of service connection for tinnitus.

4.  Entitlement to an effective date prior to July 7, 2009 for the grant of service connection for residuals of a right hamstring muscle tear.

5.  Entitlement to an effective date prior to July 7, 2009 for the grant of service connection for degenerative arthritis of the left knee.  

6.  Entitlement to an initial compensable rating for migraine headaches.

7.  Entitlement to an initial compensable rating for degenerative arthritis of the left knee for the period prior to March 4, 2013.

8.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

9.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.  

10.  Entitlement to a rating in excess of 10 percent for thoracolumbar strain.

11.  Entitlement to a rating in excess of 10 percent for tinnitus.

12.  Entitlement to an initial compensable rating for residuals of a right hamstring muscle tear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from December 1986 to June 2008.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of this hearing is of record.

At the hearing, the Veteran waived initial RO consideration of treatment records that were added to the record after the most recent adjudication of these issues in December 2012.  See page 10 of Hearing Testimony.

During the hearing, an effective date earlier than July 2009 for arthritis of the spine was identified as an issue on appeal.  After a thorough review of the record, the Board finds there is no active appeal with regard to this issue.  A July 2008 rating decision granted service connection for degenerative joint disease (arthritis) of the cervical spine and thoracolumbar strain.  Each disability was assigned a 10 percent rating, effective July 1, 2008.  No appeal regarding the effective date was filed and there is no legal basis for such a claim since the effective date assigned is the day after the Veteran's separation from service.  

Also identified at the hearing is the issue of an effective date earlier than March 4, 2013 for a 10 percent rating assigned for a left knee disability.  A June 2010 rating decision granted service connection for left knee arthritis and assigned a 0 percent rating, effective July 7, 2009.  The Veteran perfected an appeal of the initial rating and the effective date.  In a March 2014 decision, the RO increased the rating to 10 percent, effective March 4, 2013, which resulted in a staged rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Since the initial rating is on appeal, the Board finds that the issue as it pertains to the rating is more appropriately characterized as an increased rating claim.  Moreover, at the hearing it was clarified that the Veteran was satisfied with the compensable ratings.  See page 3 of Hearing Testimony.  Therefore, the issue has also been modified to reflect only the period involving the initial noncompensable rating.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Documents stored electronically in Virtual VA are also pertinent to the appeal and have been considered in the decision below.  

The issue of whether new and material evidence has been received to reopen the claim for service connection for restless leg syndrome (RLS) has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDINGS OF FACT

1.  In July 2015, prior to the promulgation of a decision, the Veteran withdrew his appeal for higher ratings for a lumbar disability, bilateral shoulder disabilities, tinnitus, and residuals of a right hamstring muscle tear.  

2.  The Veteran separated from service in June 2008 and the claims for service connection for tinnitus, bilateral shoulder disabilities, residuals of a hamstring injury, and a left knee disability were received within 1 year of his separation from service.

3.  Service connection for tinnitus, bilateral shoulder disabilities, residuals of a hamstring injury, tinnitus, and a left knee disability was granted in a June 2010 rating decision. 

4.  For the period prior to April 28, 2010, the service-connected migraine headaches been manifested by prostrating attacks.

5.  Beginning April 28, 2010, the Veteran's migraines more closely approximate characteristic prostrating attacks occurring on an average once a month over the last several months; prolonged attacks productive of severe economic inadaptability are not shown.

6.  For the period prior to March 4, 2013, the left knee demonstrated full extension and flexion limited to no more than 130 degrees; there was no instability or additional limitation with repetitive use.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of higher ratings for lumbar disability, bilateral shoulder disabilities, tinnitus, and residuals of a right hamstring muscle tear have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2.  The criteria for an effective date of July 1, 2008, for the grant of service connection for tinnitus, bilateral shoulder disabilities, residuals of a hamstring injury, and a left knee disability have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 20.305, 20. 306(2015).

3.  The criteria for an initial compensable rating for migraine headaches prior to April 28, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

4.  The criteria for an initial 30 percent rating for migraine headaches starting on April 28, 2010 have been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

5.  The criteria for a compensable rating degenerative arthritis of the left knee prior to March 4, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostics 5003, 5019, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2015). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204 (2015).

In July 2015, the Veteran withdrew his substantive appeal immediately and effective the date of the letter with regard to a higher rating for lumbar osteoarthritis, tinnitus, and right hamstring tear.  With regard to his bilateral shoulder disabilities, he listed the issues to be withdrawn as right acromioclavicular joint degenerative joint disease (DJD) with an effective date of July 7, 2009 and acromioclavicular joint degenerative joint disease (DJD) with an effective date of July 7, 2009.  Since he had perfected appeals for ratings in excess of 10 percent and the effective dates for the grant of service connection, it was unclear whether he was withdrawing the appeals for the initial ratings or the effective dates for the award, or both.  However, during the January 2016 videoconference hearing, it was clarified on the record that he was satisfied with the disabilities that were assigned compensable ratings and he was only appealing the effective dates for the award of service connection.  See page 2 of Hearing Testimony.  The hearing clarified that he was not appealing the initial 10 percent ratings for his bilateral shoulder disabilities.  

The Board further notes that at the beginning of the hearing the VLJ stated that the issues were discussed in a prehearing conference and noted on the record the issues that were found to be on appeal.  A higher rating for residuals of a right hamstring muscle tear was not among them and as noted previously this issue was withdrawn in July 2015.  The fact that this issue was mistakenly mentioned later on during the hearing does not negate the July 2015 withdrawal of the issue.  The Veteran's withdrawal of his appeal of this issue became effective when it was received in July 2015.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996); see also DeLisio v. Shinseki, 25 Vet. App. 45 (2011) (withdrawal of a claim is effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant); 38 C.F.R. § 20.204 (2014).  

The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.

II. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  However, the United States Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by an RO in connection with a compensation award, or the rating assigned in a grant of service connection.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to such downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of any prejudicial notice errors in this case.  Hence, the VCAA notice requirements have been satisfied.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  Post-service treatment records have been obtained.  The Veteran was afforded VA examinations and there is no lay or medical evidence suggesting an increase in severity of the Veteran's migraines since his last examination.  

The Veteran appeared at a Board hearing in January 2016.  When conducting a hearing, a VLJ must (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The issues were noted and the Veteran indicated that his treatment records are current.  He also submitted additional evidence at that time, accompanied by a waiver of initial RO consideration.  Significantly, neither the Veteran nor his representative has identified any prejudice in the conduct of the Board hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III. Earlier Effective Date

The Veteran's initial claims for service connection for tinnitus, bilateral shoulder disabilities, residuals of a hamstring injury, and a left knee disability are shown to have been received at the Winston-Salem RO on July 7, 2009.  

A transmittal letter dated June 26, 2009 from AMVETS, the Veteran's representative at that time, contains the Veteran's claims for service connection for tinnitus, bilateral shoulder disabilities, residuals of a hamstring injury, and a left knee disability.  The letterhead shows the correspondence originated from the office in Norfolk, Virginia and was date stamped as received by the Winston-Salem RO on July 7, 2009.  See Statement in Support of Claim received July 7, 2009 in Virtual VA.  Service connection for these disabilities was subsequently granted in a June 2010 rating decision with an effective date of July 7, 2009, which is the date it was shown to have been received.  The Veteran contends his claim was filed within a year of his separation from service and that the effective date should be the day after his separation.

Unless specifically provided otherwise, the effective date of an award of compensation shall be day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Since the Veteran separated from service June 30, 2008, the date stamp showing the day the claim was received is not within the 1 year period following his separation from service.  However, the regulations provide that when calculating the time limit for filing, when the rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays, and legal holidays will be excluded.  See 38 C.F.R. § 20.305.  This regulation is commonly referred to as the "mailbox rule".  When a legal holiday falls on a Saturday, the Friday immediately before is the legal public holiday.  See 38 C.F.R. § 20.306.  

In the present case, there is no postmark date associated with the claim, so the mailbox rule may be applied.  July 7, 2009, the date stamped on the claim, fell on a Tuesday.  July 4th fell on a Saturday, so the recognized legal holiday was the preceding Friday.  Therefore, when Friday, Saturday, and Sunday are excluded from computation of the 5 day period, then the claim is shown to have been received in June 2009, within 1 year of the Veteran's separation from service.  The Board again notes that the form was dated and signed by the Veteran's representative on June 26, 2009.

Since the Veteran's claim for service connection was received within the time limit to award service connection effective the date following his separation from service, an effective date effective date of July 1, 2008 for grant of service connection for these disabilities is granted.


IV. Increased Rating

Headaches

The Veteran's migraine headaches have been assigned a non-compensable rating.  

Under Diagnostic Code, 8100, the Diagnostic Code used to evaluate migraine headaches, a zero percent rating is warranted for migraine headaches less frequent attacks.  For migraines with characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent evaluation is assigned.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a. 

The Veteran is not shown to have any prostrating attacks prior to April 28, 2010.  The rating criteria do not define "prostrating," nor has the Court. Cf.  Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness."

On May 2008 QTC examination, the Veteran reported having headaches with photophobia and phonophobia.  They occurred on average 3 times per month and lasted for 8 hours.  He was able to go to work during these times but required medication.  He reports he did not have any functional impairment from this disorder.  See C&P Exam received in Virtual VA on June 4, 2008.  

By contrast, on April 2010 VA neurological examination, the Veteran reported weekly headaches during the past 12 months.  Most attacks were prostrating and the usual duration was hours.  The effect on occupational activity was that he had very limited general functioning during acute headache episodes.  The duration of these episodes was 2 to 3 hours each occurred about 2 to 3 times per week.  His activities were markedly curtailed during these headache episodes.  Otherwise, there was no ongoing impact on daily activities.  See C&P Exam received in Virtual VA on May 18, 2010.

At the January 2016 hearing, the Veteran reported that had 2 to 3 headaches a month and that there was no overall change in his condition.  See page 11 of Hearing Testimony.

The May 2008 examination clearly shows his headaches were not prostrating since he was still able to function at work during these episodes and they did not impact his regular activities.  Consequently, a compensable rating is not warranted.

On April 2010 VA examination, the description of his more severe episodes more closely resemble prostrating attacks since they severely limited his ability to function.  The severity of his headaches and the frequency in which they occurred more closely approximate the criteria for a 30 percent rating.  

A higher rating of 50 percent is not warranted the since the duration of his headaches are not shown to be prolonged as they only last 2 to 3 hours.  They are not completely prostrating since he is able to function in a limited capacity during these episodes.  Similarly, they are not shown to produce severe economic inadaptability due to the frequency and duration of the attacks.

Treatment records also report complaints of migraines, but there were no reports of them being completely prostrating or indication as to the frequency, duration, or impact on functioning.  See pages 11 and 54 of Medical Treatment Record - Government Facility received November 18, 2008 and pages 52 and 81 of CAPRI records received November 25, 2015.

Accordingly, a preponderance of the evidence is against a finding that the Veteran's migraine headaches produce sufficient prostrating attacks to assign a compensable rating prior to April 28, 2010.  Resolving reasonable doubt in the Veteran's favor, his migraine headaches warrant a 30 percent rating effective April 28, 2010.

Left Knee

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2014); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

The Veteran's service-connected left knee disability is rated based on limitation of motion.  

Under Diagnostic Code 5260, a 0 percent rating is warranted when flexion of the leg is limited to 60 degrees.  A 10 percent disability evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 0 percent evaluation is warranted when extension is limited to 5 degrees.  A 10 percent disability evaluation is warranted when extension is limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Normal range of motion in the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

On May 2008 QTC examination, left knee flexion was to 140 degrees and extension was to 0 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test of the left knee is within normal limits.  The medial and lateral collateral ligaments stability test of the left knee is within normal limits.  The medial and lateral meniscus test of the left knee is within normal limits.  There was no sign of edema, effusion, weakness, tenderness, redness, heat, or guarding of movement.  See C&P Exam received June 4, 2008.

An August 2008 treatment record shows that the range of knee motion was normal, but pain was elicited throughout the range of motion.  He reported having pain since playing basketball the previous weekend.  See page 32 of Medical Treatment Record - Government Facility received November 18, 2008.  X-rays of the knee were normal.  See page 13 of Medical Treatment Record - Government Facility received July 7, 2009.  December 2008 X-rays of the left knee revealed mild degenerative changes.  See page 62 of Medical Treatment Record - Government Facility received July 7, 2009.

On April 2010 Joints VA examination, the Veteran complained of multiple sprains and popping.  He had discomfort when moving certain ways and pain. He treated his knee with strengthening exercises and NSAIDS with a fair response.  Examination revealed no deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, or decreased speed of joint motion.  He had stiffness, pain, weakness from stiffness, and flare-ups that were moderate in severity, weekly, and lasted for hours.  These episodes were precipitated by walking and improved with rest.  He was able to stand 15 to 30 minutes, and unable to walk more than a few yards.  He intermittently and occasionally used a brace.  On examination there was no crepitation, clicks or snaps, grinding, instability, patellar or meniscus abnormality.  The range of motion was extension and flexion from 0 to 130 degrees with no objective evidence of pain with motion.  There was no evidence of ankylosis, additional limitation, or pain after repetitive motion.  The diagnosis was mild medial joint space narrowing and minimal marginal osteophyte formation osteoarthritis, stable joint.  The effects on usual daily activities were that it prevented chores, exercise and sports; was moderate with shopping, recreation, feeding, bathing, dressing, grooming, and driving; and mild with toileting.  C&P Exam received May 18, 2010.

A January 2013 MRI of the left knee revealed degenerative changes, chondromalacia, and complex lateral meniscus tear.  See page 30 of Medical Treatment Record - Government Facility received November 18, 2008.  

In March 2013, he reported having left knee pain with prolonged walking.  See page 1 of VAMC Other Output/Reports received March 12, 2013.

Throughout the period prior to March 4, 2013, the Veteran's left knee demonstrates normal or near-normal range of motion without objective evidence of painful motion.  His VA examination noted some flare-ups, but they were not frequent or severe enough to produce any additional functional impairment.  In this regard, he had an exacerbation of symptoms in August 2008 in the form of painful motion after playing basketball, but he still had full range of motion.  The Veteran also reported on examination that he was limited to only walking a few yards, but he also indicated a greater level of mobility by indicated his knee disability only moderately impacted activities such as shopping and recreation.  Furthermore, he reported in March 2013 that he had pain with prolonged walking, which suggests he was able to ambulate more than just a few yards.  Thus, even with flare-ups there was no evidence of any actual loss of motion or functional loss that affected his ability to perform normal working movements.  

The record shows there is no evidence of ankylosis to warrant a compensable rating under Diagnostic Code 5256.

There is also no clinical evidence of left knee instability, locking, or effusion to warrant a separate rating under Codes 5257 or 5258.

Therefore, a preponderance of the evidence is against an initial compensable rating for the left knee disability prior to March 4, 2013.

V. Extraschedular

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  Id.   

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

With respect to the first prong of Thun, concerning the rating for the bilateral knee disability, the evidence does not show such an exceptional disability picture that renders the available schedular evaluations inadequate.  As discussed above, a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for several different ratings.  All symptoms stemming from the knee disability are adequately contemplated under the rating criteria and include consideration of 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.50.  Similarly, the Veteran's migraines are adequately contemplated under Code 8100.  To the extent these disabilities may cause significant pain, the record shows that they are treated with medication.  Neither disability was shown to demonstrate a level of impairment beyond that contemplated by the criteria.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for the disabilities on appeal.  It is not necessary to proceed to the second step.


ORDER

The appeal for higher ratings for a lumbar disability, bilateral shoulder disabilities, tinnitus, and residuals of a right hamstring muscle tear is dismissed.

An earlier effective date of July 1, 2008 for the grant of service connection for tinnitus, bilateral shoulder disabilities, residuals of a hamstring injury, and a left knee disability is granted.

An initial compensable rating for migraine headaches prior to April 28, 2010 is denied.

An initial rating of 30 percent for migraine headaches beginning on April 28, 2010 is granted, subject to the regulations governing payment for monetary awards.

An initial compensable rating for a left knee disability prior to March 4, 2013 is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


